Fourth Court of Appeals
                                        San Antonio, Texas
                                               August 31, 2022

                                            No. 04-22-00331-CV

IN RE Joe Wayne SUTHERLAND, Rodney Matocha and Tammye Duckworth as Independent
Co-Executors of the Estate of Hilbur A. Mason and as Independent Co-Administrators with Will
                          Annexed of the Estate of Beatrice J. Mason

                                             Original Proceeding 1

                                                    ORDER

        On June 2, 2022, relators filed a petition for writ of mandamus. Relators also filed a motion
for stay of the underlying proceedings pending final resolution of the petition for writ of
mandamus, which this court granted on June 14, 2022. After considering the petition, real party in
interest’s response, relators’ reply, and the record, this court concludes relators are not entitled to
the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P.
52.8(a). The stay imposed on June 14, 2022 is LIFTED.

        It is so ORDERED on August 31, 2022.



                                                                      _____________________________
                                                                      Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of August, 2022.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 20-01-00010-CVK, styled John L. Haverland vs. Hilbur A. Mason and HM
Ranch Partnership, pending in the 218th Judicial District Court, Karnes County, Texas, the Honorable Russell Wilson
presiding.